Citation Nr: 0315431	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, currently evaluated as 
30 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right thigh.

3.  Entitlement to a compensable evaluation for scar of the 
left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for increased 
ratings for his service-connected disabilities.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for Department of Veterans Affairs (VA) 
benefits and which evidence, if any, the veteran is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, while the veteran 
was provided the applicable provisions of the VCAA in a 
statement of the case issued in September 2002, he has not 
been specifically apprised of what information and medical or 
lay evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by the VA.  The veteran has up to a year 
from the date of such notice to submit evidence in support of 
his claim.  The veteran has not waived this period of time in 
which to present evidence.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) because it 
afforded a veteran less than one year for the receipt of 
additional evidence).  As such, a remand in this case is 
required to allow the veteran the full time period to submit 
evidence in support of his claims.  

The record also reflects that the veteran was examined by the 
VA in July 2002.  The examination report does not show 
sufficient findings to evaluate the disability of the right 
thigh.  In this regard, 38 C.F.R. § 4.73, Diagnostic Code 
5314 refers to motion of the knee and hip, but these joints 
are not mentioned in the examination report.  

In addition, the Board points out that the veteran's service-
connected donor site scar of the left leg is evaluated 
pursuant to 38 C.F.R. § 4.118 (2002).  It is significant to 
observe, however, that new provisions pertaining to the 
evaluation of skin disabilities became effective August 30, 
2002, and the veteran has not been apprised of these changes.  
In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the service-
connected disabilities at issue since May 
2002.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded 
VA orthopedic and skin examinations to 
determine the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

4.  The RO should inform the veteran of 
the amendments to 38 C.F.R. § 4.118.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




